 
 
IV 
111th CONGRESS
2d Session
H. RES. 1068 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2010 
Mr. Israel submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Condemning the Government of the Islamic Republic of Iran for executing human rights activists. 


Whereas the Government of the Islamic Republic of Iran executed two Iranian citizens, Mohammad Reza Ali-Zamani and Arash Rahmanipour, by hanging for being enemies of God in January of 2010; and
Whereas the Government of Iran is reportedly considering executing up to nine more of its own citizens under similar charges: Now, therefore, be it 
 
That the House of Representatives—
(1)expresses its support for all Iranian citizens who work for the development of human rights in Iran; and
(2)condemns the Government of the Islamic Republic of Iran for these executions and condemns all violence committed by the Government of Iran or pro-government militias against Iranian citizens for their pursuit of human rights.  
 
